F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JAN 29 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    SARAH JONES,

                Plaintiff - Appellant,

    v.                                                   No. 02-5053
                                                    D.C. No. 00-CV-951-M
    JO ANNE B. BARNHART,                              (N.D. Oklahoma)
    Commissioner, Social Security
    Administration,

                Defendant - Appellee.


                             ORDER AND JUDGMENT           *




Before BRISCOE , Circuit Judge, BRORBY , Senior Circuit Judge, and        HARTZ ,
Circuit Judge.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       We review the decision of the Commissioner, expressed as the decision of

the administrative law judge (ALJ), to determine if the correct legal standards

were applied and if the decision is supported by substantial evidence.    See White

v. Barnhart , 287 F.3d 903, 905 (10th Cir. 2001). The claimant, Ms. Jones, raises

three issues: (1) whether the ALJ failed to properly consider the medical source

opinions; (2) whether the ALJ's assessment of claimant's credibility was supported

by substantial evidence; and (3) whether the ALJ's finding regarding claimant's

residual functional capacity was supported by substantial evidence. Having

reviewed the parties’ arguments and the record on appeal, we conclude that Ms.

Jones has not pointed to any reversible legal error and that the ALJ’s decision is

supported by substantial evidence.

       The judgment of the district court is AFFIRMED for substantially the

reasons stated in the magistrate judge’s order of February 28, 2002.



                                                        Entered for the Court



                                                        Mary Beck Briscoe
                                                        Circuit Judge




                                            -2-